Opinion by
Bechtel, P. J.,
*216OPINION:
From the facts agreed upon, it appears that the plaintiff is one of the police officers appointed by the borough of Potts-ville, and is at present the chief of the force. He was subpoenaed by the Commonwealth in the prosecution pending against Ebenezer Enty. Pie appeared in obedience to the command of the Commonwealth, testified before the Grand and Petit Juries. The defendant was found guilty and has been sentenced, and is now undergoing sentence. It is not denied that every fact necessary to show the liability.of the defendant for costs appears, but the defendant claims that the plaintiff is not entitled to fees by reason of his being a police officer. To sustain this contention, the Act of July 14, 1897, P. L. 266, is cited and relied upon. The act provides that all municipalities or corporations employing policemen shall pay them a fixed or stipulated salary, and says: “It shall not be lawful for any such policeman to charge or accept any fee or other compensation, in addition to his salary, for any service rendered or performed by him of any kind or nature whatsoever, pertaining to his office or duties as policeman, except public rewards and the legal mileage allowed for traveling expenses.” This act prevents an officer serving as a policeman from receiving any additional compensation for any services rendered in his official capacity. He may not make arrests or serve legal process and make charges therefor, or accept compensation therefor, for this is service rendered “pertaining to his office or duties -as policeman,” for which the law provides compensation in his salary: Weaver v. Schuylkill County, 17 Pa., Superior Ct., 327. But no such question is presented here. The plaintiff did not render any service “pertaining to his office or duties of policeman.” Testifying in Court to such matters as he may know when required to appear and do so is not rendering services “pertaining to his office or duties of policeman.” Receiving witness fees, which are fixed and determined by the Act of Assembly and paid in accordance therewith is not charging a fee for services rendered pertaining to the office of policeman. Any other person who might, by his pres*217ence at a particular time and place, be possessed of the same information would, as a witness, be entitled to the same compensation, although not a policeman, nor an official of any kind. It is not the fact that the party is a policeman that renders him competent as a witness or brings him into Court as such, but the fact that he is possessed of certain informantion which is necessary to make out the Commonwealth’s or defendant’s case. We cannot, therefore, agree with the contention of the defendant, nor can we see how the provisions of the act of 1897 can be applied to the case in hand. There .being no other ground of defense offered, the Court is of the opinion that the case is with the plaintiff, and that judgment should be entered in his favor upon the case stated, and consequently so orders.
It is now ordered and directed that judgment be entered in favor of the plaintiff for $3.50, with costs.
Reported, by A. W. Schalck, Esq.,
Poftsville, Pa.